Case: 19-1837     Document: 40    Page: 1     Filed: 10/20/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                      FINJAN, INC.,
                     Plaintiff-Appellant

                             v.

                JUNIPER NETWORKS, INC.,
                     Defendant-Appellee
                   ______________________

                         2019-1837
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:17-cv-05659-WHA,
 Judge William H. Alsup.
                  ______________________

                  Decided: October 20, 2020
                   ______________________

     JUANITA ROSE BROOKS, Fish & Richardson, San Diego,
 CA, argued for plaintiff-appellant. Also represented by
 FRANCIS J. ALBERT, OLIVER RICHARDS; ROBERT COURTNEY,
 Minneapolis, MN; LISA KOBIALKA, HANNAH YUNKYUNG
 LEE, Kramer Levin Naftalis & Frankel LLP, Menlo Park,
 CA.

    JONATHAN STUART KAGAN, Irell & Manella LLP, Los
 Angeles, CA, for defendant-appellee.
Case: 19-1837      Document: 40     Page: 2      Filed: 10/20/2020




 2                       FINJAN, INC.   v. JUNIPER NETWORKS, INC.



                    ______________________

     Before PROST, Chief Judge, WALLACH and STOLL, Circuit
                            Judges.
 PROST, Chief Judge.
     Finjan, Inc. (“Finjan”) appeals from an order issued by
 the United States District Court for the Northern District
 of California (“Unsealing Order”) amid patent-infringe-
 ment litigation between Finjan and Juniper Networks, Inc.
 (“Juniper”). That order provides for unsealing a Daubert-
 related order (“Daubert Order”) and states in full:
       The order on the Daubert motions, filed under seal
       today, shall remain under seal for two weeks, dur-
       ing which one or more parties may seek appellate
       review of this order to obtain redactions. Thereaf-
       ter, absent order from the United States Court of
       Appeals for the Federal Circuit, the order on the
       Daubert motions will be filed on the public docket
       by December 17 at noon.
 J.A. 1 (emphasis omitted). The district court stayed un-
 sealing of the Daubert Order pending this appeal. J.A. 14.
     Finjan asks us to reverse the Unsealing Order and is-
 sue an order of our own “granting limited redactions of
 eight lines” of the Daubert Order that Finjan asserts dis-
 close confidential licensing terms discussed between Fin-
 jan and third-party licensees. Appellant’s Br. 4. Juniper
 does not oppose. We have jurisdiction under the collateral
 order doctrine. See Uniloc 2017 LLC v. Apple, Inc., 964
F.3d 1351, 1357–58 (Fed. Cir. 2020); Apple Inc. v. Samsung
 Elecs. Co., 727 F.3d 1214, 1220 (Fed. Cir. 2013).
                          DISCUSSION
     “Where, as here, an appeal does not involve substan-
 tive issues of patent law, we apply the law of the regional
 circuit in which the district court sits.” Apple, 727 F.3d
Case: 19-1837       Document: 40      Page: 3   Filed: 10/20/2020




 FINJAN, INC.   v. JUNIPER NETWORKS, INC.                     3



 at 1220. Courts in the Ninth Circuit “must conscientiously
 balance the competing interests of the public and the party
 who seeks to keep certain judicial records secret.” Id. at
 1221 (citing Kamakana v. City & Cty. of Honolulu, 447 F.3d
1172, 1179 (9th Cir. 2006)). In Uniloc, for example, we va-
 cated and remanded a portion of an order that “failed to
 make findings sufficient to allow us to adequately assess
 whether [the district court] properly balanced the public’s
 right of access against the interests of the third parties in
 shielding their financial and licensing information from
 public view.” 964 F.3d at 1364. We do the same here. The
 district court did not perform the required analysis. That
 analysis is not for us to undertake in the first instance.
 Therefore, we vacate the Unsealing Order and remand for
 the district court to “make particularized determinations
 as to whether and, if so, to what extent” the third-party li-
 censing information raised by Finjan should be made pub-
 lic. 1 Id.
                           CONCLUSION
     For the above reasons, the appealed order is vacated
 and the case is remanded for further proceedings con-
 sistent with this opinion.
                 VACATED AND REMANDED
                              COSTS
     No costs.




     1  Our mere vacatur of the Unsealing Order will not
 have the effect of unsealing the currently sealed Daubert
 Order.